Citation Nr: 0815237	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  07-26 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 38 
U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to June 
1972.  The appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that declined to reopen the appellant's 
previously denied claim of entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318.  The appellant 
perfected a timely appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that she is entitled to DIC because 
the veteran should have been awarded a total rating for at 
least ten years prior to his death, as indicated on page 14 
of the March 2008 hearing transcript.  In support of this 
argument, she has raised the issue of clear and unmistakable 
error ("CUE") in prior 1973 and 1975 rating decisions.  
Because a finding of CUE in a prior rating action could 
render moot the requirement (under 38 U.S.C.A. § 5108) to 
submit new and material evidence for the purpose determining 
if the previously denied 1318-claim should be reopened, the 
Board finds that the CUE claims are inextricably intertwined 
with the issue currently on appeal.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  Because the 
CUE issues are inextricably intertwined with the issue of 
whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to DIC under 
38 U.S.C.A. § 1318, the case must be remanded for initial 
adjudication of the CUE matters.  See Huston v. Principi, 18 
Vet. App. 395 (2004).

Therefore, on remand, the Agency of Original Jurisdiction 
(AOJ) should adjudicate the newly raised claims for CUE.  The 
Board emphasizes, however, that to obtain appellate review of 
any issue not currently in appellant status, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202 (2007).

Accordingly, the case is REMANDED for the following action:

The AOJ should take the appropriate steps 
to adjudicate the matters of whether 
there was clear and unmistakable error in 
the December 15, 1973, and in the 
February 12, 1975, rating decisions that 
denied entitlement to a disability rating 
in excess of 50 percent for paranoid 
schizophrenia; and whether there was 
clear and unmistakable error in the July 
16, 1975, rating decision that denied 
entitlement to a disability rating in 
excess of 50 percent for paranoid 
schizophrenia and entitlement to a total 
rating based in individual 
unemployability.  Thereafter, the 
appellant and her representative should 
provided with written notice of the 
determination and they must be provided 
with notice of the appellant's right to 
appeal.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, or if a timely notice of 
disagreement is received with respect to any additional issue 
raised on behalf of the appellant, the AOJ should furnish a 
statement of the case and/or a supplemental statement of the 
case on all issues in appellate status, and the appellant and 
her representative should be provided an opportunity to 
respond in accordance with applicable statutes and 
regulations.  The case should then be returned to the Board 
for further appellate review, if otherwise in order.

The purpose of this REMAND is to ensure that the appellant is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the appellant until contacted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



